FILED
                            NOT FOR PUBLICATION                             APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VERA SAZHNEVA,                                   No. 09-17511

              Plaintiff - Appellant,             D.C. No. 2:08-cv-00300-CMK

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY, Michael Astrue,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                             Submitted April 13, 2011 **
                              San Francisco, California

Before: REINHARDT, HAWKINS, and GOULD, Circuit Judges.

       Vera Sazhneva appeals the district court’s order affirming the Commissioner

of Social Security’s denial of supplemental social security disability benefits. Our

jurisdiction is pursuant to 28 U.S.C. § 1291. For substantially the same reasons

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stated in Magistrate Judge Kellison’s thorough memorandum opinion, Sazhneva v.

Comm’r of Soc. Sec., No. 08-300, 2009 WL 3246979 (E.D. Cal. Sept. 30, 2009),

we affirm.

      Sazhneva argues that the administrative law judge (“ALJ”) who denied her

claim erred by, first, determining her residual functional capacity without

considering some of her medical conditions and, second, relying on the medical

opinions of non-examining doctors over the contrary opinions of a treating doctor

and an examining doctor. We are satisfied that the ALJ considered all of

Sazhneva’s relevant medical conditions. But even if certain conditions were

overlooked, Sazhneva has not established why they are material to a determination

of her residual functional capacity. See Macri v. Chater, 93 F.3d 540, 543 (9th Cir.

1996) (“The claimant must prove not only the existence of an impairment but that

the impairment prevents him from performing his past work.”). Further, the ALJ

gave “specific and legitimate reasons supported by substantial evidence in the

record,” Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (internal quotation

omitted), for relying on the medical opinions of C. Richard Dann and Sudhir

Jaituni, non-examining physicians, over the contrary opinions of Pavel Polskiy, a

treating physician, and Gabriel Borges, a non-treating examining physician.




                                          2
      We agree with the district court that “[w]hile the evidence may support a

different conclusion, there is sufficient evidence to support the ALJ’s decision, and

that decision is not to be overturned on such a record.” Sazhneva, 2009 WL
3246979, at *10. Because the decision of the ALJ is supported by substantial

evidence, we affirm the judgment of the district court.

      AFFIRMED.




                                          3